Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD 1808
Samuel Grymes was attached to answer unto James Anderson in a plea of trespass why with force and arms an assault he did make on the body of the said James in the peace of God and of the United States then and there being and him the said James then did beat wound and ill treat &c and other outrages to him did then and there commit &c and against the peace &c And whereupon the said James by E Brush his Atty complains for that whereas the said Samuel on the thirtieth day of October in the year of our Lord one thousand eight hundred and seven towit at Detroit in the Territory aforesaid with force and arms an assault did make on the body of him the said James in the peace of God of the United States and of this Territory then and there being and him the said James did then and there beat wound and ill treat so that his life was thereof greatly despaired of and other outrages to him did then and there commit to the great damage of the said James and against the peace of the United States and of this Territory whereby *225the said James saith he is injured and hath sustained damage to the value of five hundred dollars and thereof he brings suit &c E Brush Atty
Pledges Jn° Doe & Richd Roe
Territory of Michigan to wit James Anderson puts in his place E Brush his Attorney against Samuel Grymes in the plea aforesaid—
Anderson, James, affidavit of, relative to a suit against Samuel Grimes.
Nov. 3. 1807.
recd and filed in my office 31. may 1808
Peter Audrain
clerk of the Sup. court
[Case 96, Paper 2]
Territory of Michigan ss—
Personally came and appeared before me George McDougall Esquire one of the Justices of the peace for the District of Huron & Detroit and Territory aforesaid James Anderson Sadler who being duly Sworn on the holy evangalist of Almighty God deposeth and Saith that he hath reason to believe and doth believe that Samuel Grimes of Detroit in Said Territory hath at Several times had a Criminal Conversation and Cohabitation with the wife of this deponant all which this deponant expects he will be abundantly able to prove— and further that he hath reason to believe and doth believe that the Said Samuel Grimes is about to depart out of this Territory and will not return to the Same to abide the eventual determination of a Suit this deponant is now about to institute against the Said Samuel Grimes for the Cause aforesaid unless he is held to Bail thereon—
James Anderson
The Within affidavit sworn and subscribed before me at my Chambers, Detroit 2d Nov 1807 Geo. McDougall
JP.DD

[In the handwriting of Elijah Brush]